Exhibit 10.1
 
OMNIBUS AMENDMENT
TO CERTAIN PROMISSORY NOTES AND INVESTOR RIGHTS AGREEMENTS
AMONG AXS-ONE INC. AND CERTAIN INVESTORS


* Series E 6% Secured Convertible Promissory Note dated as of October 30, 2008
* Investor Rights Agreement dated as of October 30, 2008
* Series D 6% Secured Convertible Promissory Note dated as of July 24, 2008, as
amended
* Investor Rights Agreement dated as of July 24, 2008
* Series C 6% Secured Convertible Promissory Note dated as of November 16, 2007,
as amended
* Investor Rights Agreement dated as of November 16, 2007
* Series B 6% Secured Convertible Promissory Note dated as of May 29, 2007, as
amended
* Series A 6% Secured Convertible Promissory Note dated as of May 29, 2007, as
amended
* Investor Rights Agreement dated as of May 29, 2007


This Omnibus Amendment (the “Amendment”) is made and entered into as of May 29,
2009 (the “Effective Date”) among AXS-One Inc., a Delaware corporation (the
“Company”), and each of the parties listed on Schedule 1 attached hereto (each,
an “Investor”, and collectively, the “Investors”).


WHEREAS, the Company issued in favor of certain Investors Series E 6% Secured
Convertible Promissory Notes dated as of October 30, 2008, Series D 6% Secured
Convertible Promissory Notes dated as of July 24, 2008 (as amended on or about
October 30, 2008), Series C 6% Secured Convertible Promissory Notes dated as of
November 16, 2007 (as amended on or about July 24, 2008 and October 30, 2008),
Series B 6% Secured Convertible Promissory Notes dated as of May 29, 2007 (as
amended on or about November 16, 2007, July 24, 2008 and October 30, 2008),
and/or Series A 6% Secured Convertible Promissory Notes dated as of May 29, 2007
(as amended on or about November 16, 2007, July 24, 2008 and October 30, 2008)
(collectively, the “Notes”);


WHEREAS, in connection with the purchase of the Notes, the Company and certain
of the Investors entered into Investor Rights Agreements dated as of October 30,
2008, July 24, 2008, November 16, 2007 and/or May 29, 2007 (collectively, the
“Investor Rights Agreements”); and


WHEREAS, the Company and the Investors have agreed to modify certain terms of
the Notes and the Investor Rights Agreements as specifically set forth in this
Amendment.


NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


1.           Amendments.


(a)           Amendment to the Notes.  The reference to “May 29, 2009” in
Section 1(a) of each of the Notes is hereby amended and replaced with “July 31,
2009”.


(b)           Amendment to the Investor Rights Agreements.  The reference to
“May 29, 2009” in the definition of “Filing Date” in Section 1 of each of the
Investor Rights Agreements is hereby amended and replaced with “July 31, 2009”.


2.           Ratification.  Except as expressly amended hereby, all terms and
conditions of the Notes and the Investor Rights Agreements, as amended, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect.  All references to the Notes and the Investor Rights Agreements
shall hereafter refer to such Notes and Investor Rights Agreements, as amended
hereby.


3.           No Waiver.  Except as expressly set forth herein, nothing contained
herein shall constitute a waiver of, impair or otherwise affect, any obligation
of the Company under any of the Notes or the Investor Rights Agreements or any
rights of any Investor consequent thereon.


4.           Counterparts; Facsimile Execution.  This Amendment may be executed
in two or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.  In the event that any
signature is delivered by facsimile or other means of electronic image
transmission, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.


5.           Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York (without reference to
conflict of laws).




[Signature pages follow.]
 
 
 
1

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Omnibus Amendment to be
duly executed by their respective authorized persons as of the Effective Date.
 
 
 

 
AXS-ONE INC.
         
 
By:
/s/ Joseph P. Dwyer                     Name: Joseph P. Dwyer        Title:
Chief Financial Officer          


 






[Investor signatures on following pages.]
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
 
INVESTOR:


Print Exact Name:______________________________






By: /s/                                                      
Name:
Title:










[Signature Page of Investor to Omnibus Amendment]
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 SCHEDULE 1


INVESTORS


Name and Address
Aston Assets, S.A.
c/o Macro Continental, Inc.
Apartado Postal 0832-00155
World Trade Center
Panama, Republica de Panama
(506) 223-5787 (fax)
BlueLine Capital Partners, LP
402 Railroad Avenue, Suite 202
Danville, CA 94526
Attn: Scott Shuda
(925) 988-0287 (fax)
BlueLine Capital Partners II, LP
402 Railroad Avenue, Suite 202
Danville, CA 94526
Attn: Scott Shuda
(925) 988-0287 (fax)
BlueLine Capital Partners III, LP
402 Railroad Avenue, Suite 202
Danville, CA 94526
Attn: Scott Shuda
(925) 988-0287 (fax)
Daniel H. Burch
c/o MacKenzie Partners Inc.
105 Madison Ave.
New York, NY 10016
(212) 929-0061 (fax)
Harold D. Copperman
2804 Tarflower Way
Naples, FL 34105
(239) 659-4473 (fax)
Jurika Family Trust U/A 3/17/1989
42 Glen Alpine Road
Piedmont, CA 94611
Attn: William Jurika
(510) 985 1197 (fax)
William P. Lyons
301 Rt. 17 North
Rutherford, NJ 07070
(201) 939-6955 (fax)
Robert J. Migliorino
81 Eleven Levels Road
Ridgefield, CT 06877
(212) 202-5188 (fax)
Phillip L. Rugani
459 Old Woods Road
Wyckoff, NJ 07481
(201) 939-6955 (fax)
Sirius Trust
c/o Stonehage SA
Rue du Puits-Godet 12
2002 Neuchatel, Switzerland
(44) 32 723 1001 (fax)











 
4

--------------------------------------------------------------------------------

 